In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Golden, J.), dated August 9, 1993, which granted the defendant’s motion for summary judgment dismissing the plaintiff’s cause of action sounding in common-law negligence.
Ordered that the order is affirmed, with costs.
The plaintiff, David White, was shot in the back by James McCartan on the sidewalk outside a bar, Celebrity Lounge, where White and McCartan had both been patrons. White commenced this action against the owner of the lounge, Celebrity Lounge, Inc. (hereinafter Celebrity), alleging common-law negligence and a violation of General Obligations Law § 11-101 (the Dram Shop Act), on the theory that Celebrity’s bartender continued to serve McCartan after he appeared to be very drunk. The Supreme Court granted Celebrity’s motion for summary judgment dismissing the cause of action sounding in common-law negligence. We affirm.
It is by now well settled that a claim sounding in common-law negligence will not lie against a bar owner for injuries which, as here, did not occur on the bar premises or in an area under the bar’s control (see, D’Amico v Christie, 71 NY2d 76; Marianne OO. v C & M Tavern, 180 AD2d 998). Mangano, P. J., Sullivan, Thompson and Hart, JJ., concur.